Name: Regulation No 18/63/EEC of the Council of 26 February 1963 amending Articles 108 and 109 of the Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  European construction;  executive power and public service
 Date Published: nan

 Avis juridique important|31963R0018Regulation No 18/63/EEC of the Council of 26 February 1963 amending Articles 108 and 109 of the Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community Official Journal 035 , 06/03/1963 P. 0529 - 0530 Danish special edition: Series I Chapter 1963-1964 P. 0016 English special edition: Series I Chapter 1963-1964 P. 0018 REGULATION No 18/63/EEC OF THE COUNCIL of 26 February 1963 amending Articles 108 and 109 of the Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community and in particular Article 212 thereof; Having regard to the Regulation No 31 (EEC) on the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Economic Community and the European Atomic Energy Community, 1 and in particular Articles 108 and 109 thereof; Having regard to the proposals from the Commission of the European Economic Community and the Commission of the European Atomic Energy Community; Having regard to the Opinion of the European Parliament 2; Having regard to the Opinion of the Court of Justice of the European Communities; Whereas it is for the Councils, acting by a qualified majority on a proposal from the Commissions and after consulting the other institutions concerned, to amend the Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community; Whereas it is necessary to extend the term of validity of Articles 108 and 109 of the Staff Regulations; HAS ADOPTED THIS REGULATION: Sole Article Articles 108 and 109 of the Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community shall be amended to read as follows: "Article 108 During a period of fifteen months from the date when these Staff Regulations enter into force, vacancies or newly-created posts may be filled by the promotion of officials who do not fulfil the conditions laid down in Article 45. No official shall be promoted under the above provision more than once in such period of fifteen months. Article 109 Until such time as the Staff Committee is constituted, which must be not later than 1 July 1963, the functions of that Committee shall be exercised by the Interim Staff Committee elected by the persons who were in the employ of the Community before the Staff Regulations entered into force. The functions of the Staff Regulations Committee shall during the same period be exercised by an Interim Staff Regulations Committee, consisting of one representative appointed by the Interim Staff Committee of each institution and one representative appointed by each institution." This Regulation shall enter into force on 1 July 1962. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1963. For the Council The President EugÃ ¨ne SCHAUS 1 OJ No 45, 14.6.1962, p. 1385. 2 OJ No 33, 4.4.1963, p. 448.